605 P.2d 53 (1980)
Delores F. DORADOR a/k/a Delores DeBaca a/k/a Delores Jaramillo, Petitioner,
v.
Dan P. CRONIN, Ex-Officio Sheriff of the City and County of Denver, Respondent.
No. 79SA161.
Supreme Court of Colorado, En Banc.
January 14, 1980.
*54 Gerash & Springer, P.C., Walter L. Gerash, Denver, for petitioner.
J. D. MacFarlane, Atty. Gen., Richard F. Hennessey, Deputy Atty. Gen., Mary J. Mullarkey, Sol. Gen., John Daniel Dailey, Asst. Atty. Gen., Denver, for respondent.
HODGES, Chief Justice.
The appellant is before this court seeking review of the trial court's denial of her petition for writ of habeas corpus filed pursuant to Uniform Criminal Extradition Act, section 16-19-111, C.R.S.1973 (now in 1978 Repl. Vol. 8). Two grounds for reversal of the trial court's judgment are asserted. She alleges that dismissal in the federal court of an unlawful flight to avoid prosecution charge constituted res judicata as to the present extradition proceedings. The appellant also alleges that the Governor's warrant was insufficient in that there were improprieties in the affixing of the state seal.
The record reveals that neither of these arguments was ever presented in the trial court. It is fundamental that an appellate court will not pass upon issues which have not been presented for determination in the trial court except in the case of plain or fundamental error.
After a careful review of this record, we find no such error exists in this case. From this review, we comment also that the two grounds for reversal raised by the appellant are totally without merit.
Judgment affirmed.